      Case 4:20-cv-04159 Document 3 Filed on 12/23/20 in TXSD Page 1 of 3




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 RICHARD SOLAR                                    §
 Plaintiff                                        §
                                                  §
 v.                                               §          CIVIL ACTION NO. 4:20-cv-04159
                                                  §
                                                  §
 MALIK DAJOUR JACKSON and                         §
 ENTERPRISE FLEET MANAGEMENT,                     §
 Defendants                                       §

            JOINT MOTION TO REMAND CASE TO STATE DISTRICT COURT

       Plaintiff RICHARD SOLAR and Defendants, MALIK DAJOUR JACKSON and

ENTERPRISE FLEET MANAGEMENT, INC., submit this Joint Motion to Remand Case to State

District Court and in support would respectfully show the Honorable Court as follows:

       1.      Plaintiff initially filed suit in this pending matter on or about October 28, 2020. The

case was assigned to the 234th Judicial District Court of Harris County, Texas. The case was

docketed as Cause No. 2020-69450 and styled Richard Solar v. Malik Dajour Jackson and

Enterprise Fleet Management. On or about December 4, 2020, Defendants filed a Notice of

Removal of the civil action to the United States District Court for the Southern District of Texas,

Houston Division, as numbered and styled above.

       2.      On or about December 8, 2020, counsel for Plaintiff and Defendants agreed that the

instant cause would be remanded back to the 234th Judicial District Court of Harris County, Texas

for further resolution/disposition.

       3.      The procedural requirements for removal under 28 U.S.C. § 1446 are strictly

enforced. These requirements state, inter alia, that removal based on diversity is not applicable

when a defendant is a resident of the original forum state. In this case, Defendant Malik Dajour

Jackson is a Texas resident.


JOINT MOTION TO REMAND TO STATE DISTRICT COURT                                               PAGE 1
      Case 4:20-cv-04159 Document 3 Filed on 12/23/20 in TXSD Page 2 of 3




       4.     Counsel for Plaintiff and Defendants respectfully request and pray that the Court

issue an Order remanding the instant cause to the 234th Judicial District Court of Harris County,

Texas, under cause number 2020-69450 for further resolution and/or disposition pursuant to the

agreement of counsel for Plaintiff and Defendants.

                                                     Respectfully submitted,

                                                     BRENNIG & ASSOCIATES, P.C.

                                            By:      /s/ Charles C. Brennig III
                                                     CHARLES C. BRENNIG III
                                                     State Bar No. 00783719
                                                     cbrennig@brenniglaw.com
                                                     ASHLEY N. VEGA
                                                     State Bar No. 24110478
                                                     avega@brenniglaw.com
                                                     5555 San Felipe Street, Suite 610
                                                     Houston, TX 77056
                                                     Telephone: (713) 622-5900
                                                     Facsimile: (713) 622-5910
                                                     ATTORNEYS FOR DEFENDANTS
                                                     Malik Dajour Jackson and Enterprise Fleet
                                                     Management, Inc.


                                                     SLOAN HATCHER PERRY RUNGE
                                                     ROBERTSON & SMITH


                                            By:      /s/ Chinaz Koch (with permission)
                                                     JOSEPH K. JONES
                                                     State Bar No. 24076466
                                                     jjones@sloanfirm.com
                                                     CHINAZ KOCH
                                                     State Bar No. 24116631
                                                     ckoch@sloanfirm.com
                                                     15010 FM 529
                                                     Houston, TX 77095
                                                     Telephone: (713) 520-8833
                                                     Facsimile: (713) 520-9933
                                                     ATTORNEYS FOR PLAINTIFF




JOINT MOTION TO REMAND TO STATE DISTRICT COURT                                           PAGE 2
      Case 4:20-cv-04159 Document 3 Filed on 12/23/20 in TXSD Page 3 of 3




                              CERTIFICATE OF CONFERENCE

       I hereby certify that on December 8, 2020, I conferred with Plaintiffs’ counsel by telephone
regarding this motion, and Plaintiffs’ counsel is agreed to the filing of this motion and the matters
expressed therein.

                                                       /s/ Charles C. Brennig III
                                                       CHARLES C. BRENNIG III




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the December 23, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to all counsel
of record.


                                                       /s/ Charles C. Brennig III
                                                       CHARLES C. BRENNIG III




JOINT MOTION TO REMAND TO STATE DISTRICT COURT                                               PAGE 3
